DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 24 February 2021, regarding the InSyte Systems, Inc. application.

Claims 1-3, 5-15, 17, 20 and 21 are currently pending and have been fully considered.

Applicant’s filing of an After Final Consideration Program request is acknowledged.

	Allowable Subject Matter
Claims 1-3, 5-15, 17, 20 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest reference to the instant claims is considered to be a published UK Patent Application to Sewell, et al. (GB 2 326 481 A; hereinafter, "Sewell"). Sewell discloses an electrochemical gas sensor (Title) comprising a top plate (1) affixed to a sensor body (12), which are analogous to the claimed cap wafer and base wafer, respectively. Further, Sewell teaches access holes (2; ~first through via) which allow gas to pass into a recess (13; ~sensor chamber) that houses a sensing electrode (5; ~first electrode), an electrolyte (14; ~electrolyte) and an anode acting as a counter electrode (11; ~second electrode). Additionally, Sewell teaches the base layer of the sensor body comprises a printed circuit board (35; ~printed circuit board) having blind holes (36,37; ~second and third vias) used to connect to sensor contacts (6A,6B) to undersurface tracks defining a conventional load circuit (Figure 6; ~integrated circuit).
Instant independent claim 1 differs from the device disclosed by Sewell by requiring all vias to pass through the base wafer. Sewell passes through sensor connections in the PCB of the sensor body, but the access hole serving as a gas port are within the top plate. There is no motivation to modify the device of Sewell to match that of instant claim 1, therefore, claim 1 and its dependents are allowable over the prior art.
Instant independent claim 17 recites an article of manufacture comprising sensor chambers, wherein said sensor chambers are at least partially defined by a base wafer, a cap wafer and sidewalls separating said cap wafer and base wafer, said sidewalls comprise "a distinct separator wafer or plate separating the base and cap wafers by a thickness of said separator wafer or plate". Sewell does not teach or suggest sidewalls made of a distinct separator wafer or plate. Therefore, independent claim 17 and its dependents are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	2 March 2021